Case: 2:18-cv-00121-DLB-CJS Doc #: 33 Filed: 03/03/20 Page: 1 of 2 - Page ID#: 175

                                                                                         EasternI!">Dl"+y,,    ,,. ., \Y
                                                                                                       ;;>o. iLu Oi ..1.e11cua.kn
                                                                                                  •'f"J~,:~                    .J
                                                                                                          ~';,;&I


                                UNITED STATES DISTRICT COURT                                   MAR•= 3 2020
                                EASTERN DISTRICT OF KENTUCKY
                                      NORTHERN DIVISION
                                        AT COVINGTON
                             CIVIL ACTION NO. 2:18-cv-00121-DLB-CJS

     PATRICIA MICHAELS                                                                  PLAINTIFF

     V.                            AGREED ORDER OF DISMISSAL

     GRANT COUNTY, KATHLEEN RITZI,
     Both individually and in her official capacity
     as Grant County Animal Shelter Director; and
     JUDGE EXECUTIVE STEPHEN WOOD,
     Both individually and in his official capacity
     as Grant County Judge Executive                                              DEFENDANTS

                                            ***********

            By agreement of the parties as indicated by the signatures of their respective

     counsel below, this matter having been resolved and the Court being otherwise

     sufficiently advised:

            IT IS HEREBY ORDERED AND ADJUDGED that the complaint and amended

     complaint be dismissed with prejudice, each party to bear their own costs and attorney

     fees. There being no just cause for delay, this is a final and appealable order.
                                                                    ~
                                                            f~\
                                                             4~...
                                                                            Signed By:
                                                              ~
                                                             1~
                                                                  W .1!!)   David L. Bunning
                                                                                               18
                                                           Un1t&d 1Sfates District   ~§               c
                                                           Eastern District of Kentucky
Case: 2:18-cv-00121-DLB-CJS Doc #: 33 Filed: 03/03/20 Page: 2 of 2 - Page ID#: 176




     Have seen and agreed:

     Isl      Donald C. Morgan
     L. Scott Miller
     Joshua M. Salsburey
     Donald C. Morgan
     Sturgill, Turner, Barker & Moloney, PLLC
     333 W. Vine Street, Suite 1500
     Lexington, KY 40507
     smiller@sturgillturner.com
     j salsburey@sturgillturner.com
     dmorgan@sturgillturner.com
     Telephone: (859) 255-8581
     Facsimile: (859) 231-0851
     ATTORNEYS FOR DEFENDANTS

     Isl    AnthonyJ Bucher  (withpermission)
     Barbara D. Bonar, Esq.
     Anthony J. Bucher, Esq.
     BONAR, BUCHER & RANKIN, PSC
     3611 Decoursey A venue
     Covington, KY 41015
     tbucher@lawatbdb.com
     Attorneys for Plaintiff




                                                2
